STATE OF WEST VIRGINIA

                              SUPREME COURT OF APPEALS



State of West Virginia,                                                            FILED
Plaintiff Below, Respondent                                                     September 3, 2013
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs) No. 12-1295 (Wood County 06-F-147)                                         OF WEST VIRGINIA


Christopher Ryan Draper,
Defendant Below, Petitioner

                                 MEMORANDUM DECISION

        Petitioner Christopher Ryan Draper’s appeal, filed by counsel D. Adrian Hoosier II,
arises from the Circuit Court of Wood County, which sentenced petitioner to ten to twenty years
in prison after petitioner was twice expelled from the Anthony Correctional Center. The
sentencing order that petitioner appeals was entered on October 17, 2012. The State, by counsel
Andrew Mendelson, filed a response in support of the circuit court’s order. Petitioner argues that
the circuit court erred in accepting his plea.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

         In April of 2006, petitioner used a knife to rob WesBanco Bank. He was nineteen years
old at the time. In September of 2006, petitioner pled guilty to committing bank robbery in
violation of West Virginia Code § 61-2-12(c)(1). At the plea hearing, petitioner expressed his
understanding that although the State recommended placement at the Anthony Correctional
Center (“Anthony”), the circuit court had the authority to sentence petitioner to ten to twenty
years in prison, pursuant to West Virginia Code § 61-2-12(c)(1). Following questioning by the
circuit court as to petitioner’s clarity of mind, understanding of the proceedings, and satisfaction
with the time he was given to consult with his counsel, petitioner pled guilty to bank robbery. At
sentencing, the circuit court deferred petitioner’s sentence and placed him at Anthony, pursuant
to West Virginia Code § 25-4-6. Shortly thereafter, petitioner was returned as unfit for the
program based on noncompliance of the program’s rules and regulations. At the hearing on
petitioner’s return, the circuit court recommitted petitioner to Anthony. After returning from
Anthony as unfit a second time, however, the circuit court ordered petitioner to serve the
statutory sentence for robbery of ten to twenty years in prison, with credit for 953 days of time
served. Petitioner appeals this sentence.




                                                 1
       We review sentencing orders “under a deferential abuse of discretion standard, unless the
order violates statutory or constitutional commands.” Syl. Pt. 1, State v. Lucas, 201 W.Va. 271,
496 S.E.2d 221 (1997). With this standard in mind, we turn to petitioner’s arguments on appeal.

        Petitioner first argues that the circuit court erred in entering petitioner’s bank robbery
conviction when petitioner was young and lacked knowledge in accepting the plea. Petitioner
also argues that the circuit court erred in ordering him to serve his sentence in prison when
petitioner understood that by entering his guilty plea, he would be sentenced to Anthony.

        Upon our review of the record and the briefs on appeal, we find no abuse of discretion by
the circuit court. A copy of the plea hearing transcript clearly shows that the circuit court
thoroughly questioned petitioner and determined that petitioner understood the parameters of his
guilty plea and the potential consequences of this plea. Following placement at Anthony,
petitioner twice failed to comply with the program’s rules and regulations. We note that
petitioner was not a minor when he committed the robbery, and he expressed his understanding
of the proceedings when he entered his guilty plea. The circuit court properly sentenced
petitioner within the bounds of West Virginia Code § 61-2-12(c)(1) after petitioner was deemed
unfit to remain at Anthony, as provided in West Virginia Code § 25-4-6. Accordingly, the circuit
court did not abuse its discretion when it ordered petitioner to serve ten to twenty years in prison.

       For the foregoing reasons, we affirm.


                                                                                          Affirmed.

ISSUED: September 3, 2013


CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 2